t c memo united_states tax_court jeffrey c woody petitioner v commissioner of internal revenue respondent docket no 29992-14l filed date jeffrey c woody pro_se kimberly a daigle for respondent memorandum opinion pugh judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 or sec_7502 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times background respondent’s motion asserts that the notice_of_determination giving rise to this case was mailed to petitioner on date by certified mail and that the 30-day period for filing a petition challenging the notice_of_determination expired on date respondent therefore argues that the petition was filed late and we lack jurisdiction petitioner argues that he did not receive the notice_of_determination until an internal_revenue_service irs representative provided an undated and unsigned copy to him by letter dated date which he attached to his petition the court received and filed his petition on date the postmark reflects that petitioner mailed the petition on date he therefore argues that his petition was timely filed because he mailed it to the court on date the parties do not dispute that we would have jurisdiction if the mailing date of the date letter is the date that triggered the running of the 30-day period for filing a petition in addition they do not dispute that the address on the notice_of_determination is petitioner’s last_known_address thus the only issue for purposes of determining our jurisdiction is the date the notice was mailed in the light of the dispute we conducted an evidentiary hearing on respondent’s motion to develop the record as to the mailing of the notice_of_determination respondent was unable to find an original dated copy of the notice_of_determination sent to petitioner and states that the original file was destroyed therefore respondent attached declarations from the appeals settlement officer e a stewart so stewart and the processing team manager kerrin d rooney to establish the facts surrounding the preparation and mailing to petitioner of the notice_of_determination and so stewart testified at the hearing so stewart was the settlement officer assigned to petitioner’s appeal of the collection action giving rise to the notice_of_determination a case activity record print activity record bearing a work unit identification_number wuno of summarizes so stewart’s activities relating to petitioner’s appeal the activity record includes an entry by so stewart under the name so dandridge indicating that she submitted the notice_of_determination to the appeals team manager for closing and transmission to the processing team on date an entry for date indicates that marilyn arroyo the tax examining technician in holtsville new york then processed the case under the supervision of ms rooney ms arroyo was responsible for mailing ms rooney’s declaration attaches a certified mail return receipt approval form prepared by ms arroyo and signed by ms rooney attached to that form is a u s postal service usps form_3800 certified mail receipt bearing a usps stamp dated jan petitioner’s name and address and a certified mail number of ms rooney’s declaration explains that the form_3800 was used to confirm mailing of the notice_of_determination to petitioner by certified mail and that on the day that ms arroyo mailed the notice_of_determination to petitioner she recorded the mailing in the appeals centralized database acds which tracked petitioner’s appeal while it was pending in respondent’s office of appeals the case activity summary card summary card from the acds shows that a document was mailed by certified mail to petitioner’s address on date and includes the certified mailing number shown on the form_3800 the summary card includes the same wuno number as the activity report indicates cdp and shows a sndate of petitioner does not dispute that a document was mailed but challenges whether the document mailed was the notice_of_determination he now seeks to challenge he did not identify what other correspondence the irs might have been sending on that day nor did he identify any other matter pending with the irs at that time ms rooney’s declaration states that notices of determination are the only documents mailed by certified mail in a collection case discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 142_tc_183 sec_6330 provides that an aggrieved taxpayer in a lien levy case may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter we have held that this day period is jurisdictional and we dismiss for lack of jurisdiction cases in which petitions are not filed within this 30-day period see eg 138_tc_295 the question we must resolve then is when the 30-day period began for petitioner we recently considered this question in detail in a case bearing certain similarities to the facts here in bongam v commissioner 146_tc_52 after an administrative hearing the irs sent the taxpayer by certified mail a notice_of_determination denying relief the notice was mailed to the taxpayer at what the parties agreed was an incorrect address and was returned to the irs as undeliverable without revising the date on the notice_of_determination the irs then remailed the notice to the taxpayer by regular mail the taxpayer received this copy and petitioned us within days of the remailing and his actual receipt which was more than days after the date on the notice after reviewing the jurisdictional requirements and the wording of sec_6330 we held that the notice as originally mailed was invalid because it was not mailed to the taxpayer at his last_known_address we further held that the notice subsequently remailed to the taxpayer was valid because the taxpayer received it in time to file a timely petition we treated the date the notice was remailed to or received by the taxpayer as the critical date rather than the date shown on the notice itself by contrast in 122_tc_258 we concluded that we lacked jurisdiction because the irs was able to establish that a notice_of_determination was sent by certified or registered mail to the taxpayer at the taxpayer’s last_known_address although the notice was unclaimed by the taxpayer we further held that it was immaterial that the taxpayer did not receive the notice_of_determination before the expiration of the 30-day filing period id pincite we also declined to allow the late mailing of a courtesy copy to revive the 30-day filing period even though the taxpayer filed his petition within days of receiving that courtesy copy id in the case before us the parties do not dispute that respondent was using petitioner’s last_known_address following the reasoning of bongam and weber if we conclude that respondent properly mailed the notice to petitioner at that address on date rather than on date the date that the irs representative mailed to petitioner the unsigned and undated copy of the notice we would lack jurisdiction as his petition would be untimely respondent bears the burden of proving that the notice was properly mailed on date see 94_tc_82 respondent was unable to provide a dated and signed copy of the notice or a certified mailing list as the original file was destroyed but did produce a usps form_3800 bearing the same certified mail number as that in respondent’s computerized records in other cases where the taxpayer disputed the mailing and the irs records were incomplete we have allowed testimony by irs employees and usps employees to fill the gap in those cases the testimony regarding mailing was consistent with and was supported by other evidence of mailing see figler v commissioner tcmemo_2005_230 concluding that the preponderance_of_the_evidence showed that a notice_of_deficiency was mailed to taxpayer based on testimony by the irs employee responsible for mailing that corroborated information on the form_3877 and additional corroborating testimony by the employee’s reviewer and by a usps employee as to procedures see also weiss v commissioner t c slip op pincite date citing testimony and documentary_evidence that supported a settlement officer’s determination of the date of mailing of a notice_of_intent_to_levy where we identified inconsistencies between the testimony and the documents by contrast we have concluded that the irs failed to meet its burden see dorsey v commissioner tcmemo_1993_182 concluding that irs did not satisfy burden_of_proof because of inconsistencies between control card and testimony of employees responsible for mailing here respondent’s computer records and the usps form_3800 support the testimony and declarations by respondent’s employees so stewart’s testimony was very helpful in explaining the computer records that respondent has regarding respondent’s processing of the notice_of_determination and petitioner did not dispute that something was mailed to him that day and did not suggest what other document might have been mailed instead of the notice_of_determination although we do not have testimony from the employee responsible for the mailing ms arroyo we do not require irs employees to recall a specific mailing we simply require the irs to establish its procedure for mailing and to introduce evidence showing that the procedure was followed in the case before us 60_tc_522 aff’d 499_f2d_550 2d cir we therefore hold that respondent has carried his burden of showing that the notice was properly mailed to petitioner on date and as we held in weber once respondent establishes that the notice was mailed it is immaterial that petitioner did not receive it within the 30-day filing period because petitioner did not mail the petition to the court within that period we lack jurisdiction any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
